AMENDMENT NO. 1 TO

8% SENIOR SECURED CONVERTIBLE DEBENTURE







This Amendment No. 1 (this “Amendment”) to 8% Senior Secured Convertible
Debentures is entered into as of April 29, 2013, among Blue Calypso, Inc., a
Delaware corporation (the “Company”), and LMD Capital, LLC (“LMD”). Capitalized
terms not otherwise defined herein have the meanings ascribed to them in the
Debentures (as defined below).




WHEREAS, pursuant to the Securities Purchase Agreement between the Company and
LMD Capital, LLC (“LMD”) dated September 1, 2011, the Company issued an
aggregate of 950,000 shares of the Company’s Series A Convertible Preferred
Stock (the “Series A Preferred”) and warrants to purchase 13,991,164 shares of
the Company’s Common Stock (the “September 2011 Warrants”) to LMD;




WHEREAS, pursuant to the Securities Purchase Agreement between the Company and
LMD dated April 19, 2012 (the “April 2012 Purchase Agreement”), the Company
issued 8% Senior Secured Convertible Debentures due October 19, 2012 (the
“Debentures”) and a warrant to purchase 6,500,000 shares of the Company’s Common
Stock (the “April 2012 Warrant” and together with the September 2011 Warrants,
the “Warrants”);




WHEREAS, as of the date hereof the aggregate amount outstanding under the
Debentures, including all accrued and unpaid interest and fees is $600,000;




WHEREAS, in connection with the issuance of the Debentures pursuant to the April
2012 Purchase Agreement, the Company and Andrew Levi entered into a
Stockholder’s Agreement dated April 19, 2012 whereby Mr. Levi agreed to place
25,000,000 shares of common stock held by him in escrow for a period of one
year, which shares would be cancelled and returned to the treasury of the
Company in the event that the Company issues shares of common stock in a
financing transaction, including but not limited to the issuance of shares upon
conversion of the Debentures, or in connection with the hiring or retention of
senior management or directors of the Company during such period of time;




WHEREAS, on October 17, 2012, the Company and LMD entered into a letter
agreement pursuant to which LMD agreed to extend the maturity date of each of
the Debentures to November 30, 2012;




WHEREAS, in order to induce to LMD to further extend and convert the Debentures,
subject to the Beneficial Ownership Limitations contained in the Debentures,
concurrently herewith, the Company and LMD are entering into Amendment No. 2 to
September 2011 Warrants (“Amendment No. 2 to September 2012 Warrants”), to
provide, among other things, an extension of the Expiration Dates of each of the
September 2011 Warrants held by LMD and to extend the anti-dilution protection
of the September 2011 Warrants held by LMD for the life of the September 2011
Warrants;




WHEREAS, as further inducement to LMD to further extend and convert the
Debentures, subject to the Beneficial Ownership Limitations contained in the
Debentures, concurrently herewith, the Company and LMD are entering into
Amendment No. 1 to April 2012 Warrant (“Amendment No. 1 to April 2012 Warrant”),
to provide, among other things, an extension of the Maturity Date of the April
2012 Warrant;




NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:




1.

Extension of Maturity Date.  The Maturity Date of each of the Debentures shall
be extended to June 30, 2013.




2. Section 5(b) of each of the Debentures shall be deleted in its entirety and
replaced with the following:




b)

Conversion Price. The conversion price in effect on any Conversion Date shall be
equal to $0.03 per share, subject to adjustment herein (the “Conversion Price”).





--------------------------------------------------------------------------------



3.

Release of Security Interest.  Concurrently herewith, the Company and LMD agree
to terminate the Security Agreement dated April 19, 2012 by and between the
Company, the Company’s subsidiaries and LMD, the Intellectual Property Security
Agreement dated April 19, 2012 by and between the Company, the Company’s
subsidiaries and LMD, and the Subsidiary Guarantee executed by the Company’s
subsidiary, Blue Calypso, LLC, and all of the security interests created
thereby.   




4.

Effect of Amendment.  Except to the extent the Debentures are modified by this
Amendment, the remaining terms and conditions of the Debentures shall remain
unmodified and in full force and effect.  In the event of conflict, between the
terms and conditions of the Debentures and the terms and conditions of this
Amendment, the terms and conditions of this Amendment shall prevail and control.
 




(Signature Pages Follow)





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.




 

BLUE CALYPSO INC.




By: /s/ William Ogle

Name: William Ogle

Title: Chief Executive Officer

LMD CAPITAL, LLC




By: /s/ Steven B. Solomon

Name: Steven B. Solomon

Title: Managing Member









